DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-12 and 14) in the reply filed on 12 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 October 2022, as described above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "radiation directions" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner is unclear to what the limitation refers and therefore substantive examination of the claim is impossible.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention (see above).  The radiation directions are undefined and therefore it is impossible for the Examiner to determine what is meant by the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi (KR 10-2019-0134502 (Machine translation provided figures refer to original document also provided)).
Regarding Claim 1: Atsushi discloses an imprint method of forming a pattern of an imprint material on a shot region of a substrate using a mold (Abstract), the method comprising: supplying the imprint material onto the shot region so as to arrange droplets of the imprint material (5 paragraphs before drawing description section); performing alignment between the mold and the shot region after it is started to bring the mold and the imprint material on the shot region into contact with each other; performing preliminary curing of irradiating the imprint material on the shot region with light to increase a viscoelasticity of the imprint material before the alignment is completed (paragraph 20 Description of Embodiments section); and performing main curing of curing the imprint material on the shot region after the alignment is completed (paragraph 5 in (About an imprint method) section), wherein in the preliminary curing, the imprint material is irradiated with light such that, in the shot region, an irradiation light quantity in a boundary portion between the first partial region and the second partial region is smaller than an irradiation light quantity in a portion different from the boundary portion (partial curing light is different and can be controlled using DMD’s, paragraph 24-26 Description of Embodiments section).  While Atsushi describe applying droplets to the substrate they do not describe differing patterns in various regions of the shot region.  However, such considerations are common.  For example, drop density in an area of the pattern having mostly protrusions would be less than that in an area having mostly recesses to be filled.  Such considerations are obvious and well within the skill of a routineer in the art.
Regarding Claim 2: Atsushi describes the method as described above in the rejection of claim 1. Atsushi further disclose wherein the shot region is divided into a plurality of unit irradiation regions for which the irradiation light quantity of the light can be individually adjusted, and in the preliminary curing, the irradiation light quantity in each unit irradiation region is adjusted such that among the plurality of unit irradiation regions, the irradiation light quantity in a first unit irradiation region in which the boundary portion is located is smaller than the irradiation light quantity in a second unit irradiation region in which the boundary portion is not located (partial curing light is different and can be controlled using DMD’s, paragraph 24-26 Description of Embodiments section).
Regarding Claim 3: Atsushi describes the method as described above in the rejection of claim 1. Atsushi fail to describe wherein in the preliminary curing, the imprint material is irradiated with light such that in the shot region, the irradiation light quantity in the boundary portion is not larger than a half of the irradiation light quantity in a portion different from the boundary portion.  However, as described above, Atsushi disclose that partial curing light is different and can be controlled using DMD’s (paragraph 24-26 Description of Embodiments section).  Therefore, absent a showing of unexpected results, a person having ordinary skill in the art at the time of invention would have found it obvious and well within the skill of a routineer in the art to control the irradiation intensity as necessary for process control.
Regarding Claims 4 and 5: Atsushi describes the method as described above in the rejection of claim 1. Atsushi fails to describe wherein the boundary portion is a portion of the shot region obtained by adding a predetermined width to a boundary between the first partial region and the second partial region or wherein in the first partial region, arrangement of the droplets of the imprint material in a first arrangement pattern is repeated for each unit area, and in the second partial region, arrangement of the droplets of the imprint material in a second arrangement pattern different from the first arrangement pattern is repeated for each unit area. However, as described above, while Atsushi describe applying droplets to the substrate they do not describe differing patterns in various regions of the shot region.  However, such considerations are common.  For example, drop density in an area of the pattern having mostly protrusions would be less than that in an area having mostly recesses to be filled.  Such considerations are obvious and well within the skill of a routineer in the art.
Regarding Claim 6: Atsushi describes the method as described above in the rejection of claim 1. Atsushi describe wherein in the supplying, the droplets of the imprint material are arranged in a grid on the shot region (Figure 5), but fails to describe as the arrangement pattern, at least one of an orientation, a shape, and a dimension of the grid in which the droplets of the imprint material are arranged differs between the first partial region and the second partial region. However, as described above, while Atsushi describe applying droplets to the substrate they do not describe differing patterns in various regions of the shot region.  However, such considerations are common.  For example, drop density in an area of the pattern having mostly protrusions would be less than that in an area having mostly recesses to be filled.  Such considerations are obvious and well within the skill of a routineer in the art.
Regarding Claims 8-10 : Atsushi describes the method as described above in the rejection of claim 1. Atsushi fails to specifically disclose wherein each of the first partial region and the second partial region is a region in which not less than 100 droplets of the imprint material are arranged, or wherein each of the first partial region and the second partial region has an area not less than 1/100 of an area of the shot region or wherein each of the first partial region and the second partial region has an area not less than 1/10 of the area of the shot region.  However, as described above, while Atsushi describe applying droplets to the substrate they do not describe differing patterns in various regions of the shot region.  However, such considerations are common.  For example, drop density in an area of the pattern having mostly protrusions would be less than that in an area having mostly recesses to be filled.  Such considerations are obvious and well within the skill of a routineer in the art.
Regarding Claim 11 : Atsushi describes the method as described above in the rejection of claim 1. Atsushi wherein in the preliminary curing, the imprint material is cured to a first target hardness, and in the main curing, the imprint material is cured to a second target hardness which is higher than the first target hardness (partial curing light is different and can be controlled using DMD’s, paragraph 24-26 Description of Embodiments section and see Production method of the article section).
Regarding Claim 12 : Atsushi describes the method as described above in the rejection of claim 1. Atsushi further discloses wherein the alignment between the mold and the substrate are performed based on a detection result of a relative position between a mark provided in the mold and a mark provided in the substrate (3rd paragraph Background-art section).
Regarding Claim 14: Atsushi discloses a method of manufacturing an article, the method comprising: forming a pattern on a substrate by using an imprint method according to claim 1; and processing the substrate, on which the pattern has been formed, to manufacture the article (7-2 paragraphs before drawing description section, in other words the seven paragraphs prior to the drawing description section and see Production method of the article section).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744